Russell, J.
1. It was not error to dismiss the certiorari. Where the answer does not verify the allegations of error made in the petition,., and no steps are taken to perfect the answer, the superior court can,, of its own motion, dismiss the certiorari. Southern Ry. Co. v. Leggett, 117 Ca. 31 (43 S. E. 421). “Points made in the petition for certiorari, but not verified by the answer of the magistrate, are not properly before the court for decision.” Ridgway v. Bryant, 8 Ga. App. 564 (70 S. E. 28).
2. A certificate by the justice of the peace that “true copies of all the proceedings in said cause are herewith sent up” is not a verification of the correctness of the statements contained in the petition for certiorari. Southern Ry. Co. v. Leggett, supra. Judgment affirmed.